Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to remarks and amendments filed 15 March 2021. Claims 1, 8, 18, 20, 21 and 31 have been amended. Claims 5 and 22-30 have been cancelled without prejudice or disclaimer. Claims 32-35 have been added. Thus, claims 1-4, 6-21 and 31-35 are pending in this application

Drawings
A replacement drawing sheet was received on 15 March 2021. These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shroud, covering a majority of the housing (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The shroud is partially shown in fig 2 and the housing with the shroud removed is shown in fig 3. However, it is unclear what parts of the housing are and are not covered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 6 is objected to because of the following informalities:  Accoustic is misspelled and should read Acoustic.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the phrase “refrigeration module” throughout the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The phrase “refrigeration module” throughout the claims is interpreted per [0029] of the instant specification as a mechanical 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 32 states “a cold tip… remains entirely within the headspace of the reservoir.” [0028] of the instant application states “The upper end of the reservoir neck 86 receives a coldfinger and cold tip portion 88 of a cold head”, but does not mention a cold head in a headspace. Furthermore, fig 5 shows a cold tip portion 88 at the top of the reservoir neck 86 but does not show or define boundaries of a headspace. 

Claims 14, 16, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, it is unclear from the drawings how the housing is covered by the shroud.
Claim 16 is unclear whether the statement “the cold tip is removed from the reservoir neck” is directed to an apparatus or a method. If allowed, it would be unclear if infringement would occur when the apparatus is produced or when it is used. As the 
Claim 16 is further unclear because of the statement “the cold tip is removed… when the refrigeration module housing is removed…” The drawings indicate the the cold tip is connected to the refrigeration module and not directly to the housing. It is unclear if the cold tip is removed when the housing is removed, when the refrigeration module is removed, or if the three components are removed in tandem. In the interest of compact prosecution, the cold tip is interpreted as the cold tip is removed when the refrigeration module is removed. 
Claim 33 recites the limitation “the refrigeration module is at the steady-state running level to provide cooling to the headspace of the reservoir to balance heat leak to the reservoir from outside environment”. Claim 33 describes method steps in an apparatus claim and is indefinite because, if allowed, it would be unclear if infringement would occur when the apparatus is produced or when it is used.  As the instant application does not contain method claims, the phrase “the refrigeration module is at the steady- state running level to provide cooling to the headspace of the reservoir to balance heat leak to the reservoir from outside environment” is interpreted per the instant specification [0041] as an apparatus claim wherein the refrigeration module is configured to run at a steady-state level and also run at a higher.
Claims 34 and 35 are indefinite in view of their dependency on claim 33.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 17, 21, and 33-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) and in view of Pozivil (US 8065883).

Regarding claim 1, Gustafson discloses a cryogenic freezer (90) comprising:
a dewar (outer shell of 90, as shown in Fig. 5) defining a storage space (within inner shell of 90, as shown in Fig. 5); 

a refrigeration module (100, 102) in heat exchange relationship with the headspace of the reservoir (para. 33); 
a sensor (96) configured to determine a temperature or pressure within the reservoir (para. 33); 
a system controller (98) connected to the sensor (96) and the refrigeration module (100) and 
While Gustafson does not teach the controller is configured (para. 33) to control an amount of cooling to the headspace of the reservoir from a steady-state running level () when a pressure or temperature within the headspace increases () Pozivil teaches the controller col 2 line 62 “the apparatus further includes a control system” is configured to control an amount of cooling to the headspace of the reservoir from a steady-state running level col 6 line 32 “For the unit 22, the variations are met by monitoring the LNG outlet temperature from the heat exchanger 26 and either reducing the power to the unit 22 if the LNG temperature decreases or increasing the power if the LNG temperature increases”

Regarding claim 3, Gustafson discloses the refrigeration module includes a cold tip (102, para. 33) that is in heat exchange relationship with the headspace of the 

Regarding claim 4, Gustafson discloses the reservoir (92) is secured within the dewar (90) by a reservoir neck (76) that is in fluid communication with the headspace of the reservoir (92, paras. 33, 35), and wherein the cold tip (all of 102) is positioned within the reservoir neck (see Fig. 5, showing a reservoir secured within a dewar by the reservoir neck and a reservoir neck is physically connected to and therefore in fluid communication with both the headspace and the reservoir, the headspace and reservoir are also in fluid communication with one another, and wherein a cold tip (indicated by 102 and extending from 100 to the liquid space) is positioned within the reservoir neck).

    PNG
    media_image1.png
    481
    403
    media_image1.png
    Greyscale


Regarding claim 7, Gustafson discloses said refrigeration module (100, 102) includes a housing (100, see figure 5). 

Regarding claim 17, Gustafson discloses the dewar includes an inner wall surrounded by an outer wall with a vacuum insulation space there between (para. 33 “While a single-walled pressure vessel is illustrated, a double-walled pressure vessel could be used instead” and claim 12 “the space between the inner tank and outer shell is vacuum-insulated.” A double-walled pressure vessel is an inner wall surrounded by an outer wall with a vacuum space there between.)

Regarding claim 21, Gustafson discloses the system controller (98) is configured to increase refrigeration when a pressure or temperature within the reservoir rises above a setpoint (para. 33, where it is increased when "too warm" compared to a selectable temperature as measured by the sensor 96).
Regarding claim 31, Gustafson discloses a cryogenic freezer (90) comprising: 
a dewar (outer shell of 90, as shown in Fig. 5) defining a storage space (within inner shell of 90, as shown in Fig. 5); 
a reservoir (92) positioned within or adjacent to the storage space (within inner shell of 90) and configured to contain a cryogenic liquid (94) with a headspace (the liquid nitrogen 94 boils to form gaseous nitrogen, denoted by the white space above 94) above the cryogenic liquid in a reservoir interior space (within 92) that is sealed with respect to the storage space (as shown in Fig. 5); 
a refrigeration module (100, 102) in heat exchange relationship with the reservoir (92, para. 33); 
a sensor (96) connected to the headspace of the reservoir (92) and configured to determine a temperature or pressure within the reservoir (para. 33); 
and a system controller (98) connected to the sensor (96) and the refrigeration module (100, 102) and configured (paras. 33, 35) to control an amount of cooling to the reservoir when a pressure or temperature within the reservoir increases (para. 33, sensor 96 communicates with an automatic switch or microprocessor 98… when the pressure or temperature sensor 96 detects that the temperature of the liquid nitrogen 94 

Regarding claim 33, Gustafson discloses the refrigeration module (100, 102) is at the steady-state running level to provide cooling to the headspace of the reservoir to balance heat leak to the reservoir (92) from outside environment (para. 33, the heat from the liquid nitrogen 94 is mechanically removed from the system without sacrificing the utility of a cryogenic liquid cooled dewar. This creates a mechanical freezer or dewar, with uniform user selectable temperatures, that maintains the long standby time of a liquid cooled freezer or dewar)

Regarding claim 34, Gustafson discloses the refrigeration module (100, 102) is configured to increase an amount of cooling to the headspace of the reservoir from the steady-state running level when the pressure or temperature within the headspace increases (the cold end is designed to remove heat from both the liquid nitrogen in the reservoir and the gaseous nitrogen in the headspace of the reservoir) (para. 33, sensor 96 communicates with an automatic switch or microprocessor 98… when the pressure or temperature sensor 96 detects that the temperature of the liquid nitrogen 94 is too warm, switch 98 activates refrigeration device 100 which cools the liquid nitrogen in the pressure vessel via the evaporator or cold end 102).

Regarding claim 35, Gustafson discloses the refrigeration module (100, 102) is configured to condense vapor in the headspace (the liquid nitrogen 94 boils to form 
	

Claims 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) and in view of Pozivil (US 8065883) and further in view of Simpkins et al. (US 2016/0078987). 

Regarding claim 2, Gustafson does not disclose the refrigeration module is removably mounted to the dewar, Simpkins (fig 1-8) discloses the refrigeration module (17) is removably mounted [0002] “The present invention relates to improved arrangements for providing thermal connection between a cryogenic refrigerator and cooled components, wherein the refrigerator is removable” 


Regarding claim 15, Gustafson discloses the refrigeration module (100, 102) includes a housing (100) that is mounted to the dewar (outer shell of 90) and a cold tip (102) and the reservoir (within 92) is secured within the dewar (within 90) by a reservoir neck (76) that is in fluid communication with the headspace (above 94 within 92) of the reservoir (92) and the cold tip (102) is positioned within the reservoir neck (76) but fails to specifically disclose the refrigeration module (100, 102) is removably mounted to the dewar. 
Simpkins (fig 1-8) teaches the refrigeration module (17) is removably mounted (para 12) to the dewar (cryostat 100). 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration module of Gustafson to be removably mounted, as taught by Simpkins in order to allow replacement [0012] “It must also be possible to remove the refrigerator from the sock for servicing and replace or substitute it, yet achieve an acceptable thermal contact with the thermal bus bar when the refrigerator is re-installed.”


Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration device of Gustafson to allow the cold tip to be  removed from the reservoir neck when the refrigeration module is removed from the dewar, as taught by Simpkins in order to allow replacement (fig 3A and 3B show the refrigeration module that has been removed from the dewar together with the cold tip which has been removed from the reservoir neck) and [0012] “It must also be possible to remove the refrigerator from the sock for servicing and replace or substitute it, yet achieve an acceptable thermal contact with the thermal bus bar when the refrigerator is re-installed.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) in view of Pozivil (US 8065883) as applied to claim 1, and further in view of Ball-DiFazio (US 2011/0126553). 

Regarding claim 6, Gustafson discloses a refrigeration module but fails to specifically disclose the refrigeration module uses the Acoustic-Stirling refrigeration cycle.
Ball-DiFazio teaches the refrigeration module uses the Acoustic-Stirling refrigeration cycle (para 64 “In another embodiment of a cryopump that includes a 
Therefore, it would have been obvious at the time of the effective filing of the application to replace the cryogenic freezer of Gustafson with a refrigeration module that uses an Acoustic-Stirling refrigeration cycle (which is a type of refrigerator known in the art), as taught by Ball-DiFazio to add regeneration to the cryogenic freezer (para 56, “Pulse tube refrigerators are regenerative refrigerators in which a pressure wave travels back and forth through a buffer tank, a pulse tube, and a section containing the regenerative heat exchanger material.” Gustafson discloses a Stirling refrigerator, but does not specify a specific refrigeration cycle. Ball-DiFazio teaches a known type of Stirling refrigerator (Acoustic). When choosing a specific configuration for the Stirling refrigerator of Gustafson, one would look to known type.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) in view of Pozivil (US 8065883) as applied to claim 1, and further in view of Navedo et al. (US 2004/0055313) and Ciyanoglu et al. (US 2019/0049169).

Regarding claim 8, modified Gustafson discloses the refrigeration module housing (100) but fails to disclose the housing includes a divider wall that separates an interior of the housing into a front compartment which includes the system controller and a rear compartment that includes a motor of the refrigeration module.
Navedo discloses a housing (71) with a Stirling refrigerator (20) and system controller (74) in the interior of the housing and arranged in such a way as to use a fan 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson with the housing which houses the system controller and compressor and associated housing cooling system as taught by Navedo to cool the controller and Stirling refrigerator (para. 10 and 34).
Ciyanoglu (fig 4 and 5) teaches a refrigeration module housing (14) including a divider wall (32) that separates an interior of the housing (14) into a front compartment (16) which includes a system controller (94) and a rear compartment (18) that includes the refrigeration module (within 14). While Ciyanoglu does not explicitly disclose a motor, as it utilizes an electrically powered compressor, the compressor necessarily has a motor while not explicitly mentioned. Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson with the housing which houses the system controller and compressor and associated housing cooling system as taught by Navedo and to further modify the housing to include the dividing wall separating the system controller in a front compartment from the compressor in a rear compartment as taught by Ciyanoglu, for the purpose of homogenously cooling the controller and compressor of the refrigeration system (para. 18) and thermally insulating the front and rear compartments from one another (para. 14) and therefore not heating the controller with the heat of the compressor motor. 


Regarding claim 9, Gustafson fails to disclose the housing including an air intake opening positioned within the front compartment and an air outlet opening positioned in the rear compartment and further comprising a fan positioned in the divider wall and configured to pull cooling air into the housing through the air intake opening and exhaust air out of the housing through the air outlet opening 
Navedo (fig 7 and 8) discloses the housing including an air intake opening (fan 70 necessarily takes a suction from the exterior, hence and air intake opening), an air outlet opening (76), and a fan (70) in a housing with a Stirling refrigerator (20) arranged in such a way as to use a fan (70) to manage airflow and cool the system controller and Stirling refrigerator (para. 44 “A fan 70 is positioned to blow air across the wrap-around heat sink 40. The fan 70 may be mounted in an enclosure 71 that is attached to the side of the insulated container 60. The enclosure 71 may also house the Stirling cooler 20.”) 

Ciyanoglu (fig 2 and 3) teaches the housing (14) includes an air intake opening (72, Fig. 2) positioned within the front compartment (16) and an air outlet opening (74) positioned in the rear compartment (18) and further comprising a fan (22) positioned in the divider wall (32) and configured (para. 41) to pull cooling air into the housing through the air intake opening and exhaust air out of the housing through the air outlet opening.
Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson with the housing including air inlet, air outlet, and fan as taught by Navedo and to further modify the housing to have an air intake opening positioned within the front compartment and an air outlet opening positioned in the rear compartment and further comprising a fan positioned in the divider wall and configured to pull cooling air into the housing through the air intake opening and exhaust air out of the housing through the air outlet opening, as taught by Ciyanoglu for the purpose of homogenously cooling the controller and compressor of the refrigeration system (para. 18) and thermally insulating the front and rear compartments from one another (para. 14) and therefore not heating the controller with the heat of the compressor motor. 
Modified Gustafson discloses the overall structure of the instant invention including the Dewar and Stirling refrigerator, but is silent with regards to the specifics of 
Regarding claim 10, Gustafson fails to disclose a baffle wall positioned within the rear compartment of the housing and opposing the air outlet opening.
Navedo discloses a Stirling refrigerator housing with an air outlet opening (76) 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson with the air cooling system of Navedo including the air outlet opening to manage the heat rejection of the heat generating components of the Stirling refrigerator (para. 10 and 34).
Ciyanoglu (fig 4 and 5) teaches a baffle wall (as shown in annotated Figure below) positioned within the rear compartment (18) of the housing (14) and opposing the air outlet opening (74, shown in Fig. 2).
Therefore, it would have been obvious at the time of the effective filing of the application to modify Gustafson with the air heat removal system including an air outlet taught by Navedo and to further modify the housing to include the baffle wall positioned within the rear compartment of the housing and opposing the air outlet opening as taught by Ciyanoglu for the purpose of homogenously cooling the heat generation 
Modified Gustafson discloses the overall structure of the instant invention including the Dewar and Stirling refrigerator, but is silent with regards to the specifics of the mechanical refrigeration system and associated housing. Navedo discloses a known air cooling system and housing arrangement for the heat producing components of a Stirling refrigerator. When choosing a specific configuration for the Stirling refrigerator of Gustafson, one would look to a known type. Ciyanoglu discloses further details of sequential air flow (from cooler to warmer components), component separation and arrangement, and heat dissipation of the heat producing components of a refrigerator. When choosing a specific configuration for a component cooling housing of the refrigerator of Gustafson, one would look to known design solutions.


    PNG
    media_image2.png
    532
    593
    media_image2.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) in view of Pozivil (US 8065883),  Navedo et al. (US 2004/0055313), and Ciyanoglu et al. (US 2019/0049169) as applied to claims 8-10, and in further view of Alexander et al. (US 5,794,450).

Regarding claim 11, modified Gustafson discloses the refrigeration module (100, 102) but fails to disclose the refrigeration module includes a heat sink positioned adjacent to the air intake opening, a fan attached to the heat sink and configured to pull air in through the air intake and over the heat sink.

Therefore, it would have been obvious at the time of the effective filing of the application to modify the cryogenic freezer of Gustafson with the heat sink positioned adjacent to the air intake opening, as taught by Alexander for the purpose of providing air flow across for the heat sink (Col. 2 lines 59-61). 

Regarding claim 12, Gustafson fails to disclose the refrigeration module includes a fan attached to the heat sink and configured to pull air in through the air intake and over the heat sink.
Alexander teaches a fan (within 122) attached to the heat sink (132) and configured to pull air in through the air intake and over the heat sink.
Therefore, it would have been obvious at the time of the effective filing of the application to modify the cryogenic freezer of Gustafson with the fan attached to the heat sink and configured to pull air in through the air intake and over the heat sink, as taught by Alexander for the purpose of providing increased airflow across the heat sink for increased cooling (Col. 2 lines 59-61) over not having such.

Regarding claim 13, Gustafson fails to disclose the air outlet opening includes cooling slots positioned in a back panel of the housing.
Navedo discloses a housing with a Stirling refrigerator and associated components arranged in such a way as to use fans and a managed airflow to cool the heat generating components of the refrigerator.

Ciyanglu teaches the air outlet opening (74) includes cooling slots (slots of 74 as shown in Fig. 3) positioned in a back panel (within rear compartment 18) of the housing (14).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the cryogenic freezer of Gustafson with the air outlet opening includes cooling slots positioned in a back panel of the housing, as taught by Ciyanglu for the purpose of providing a well-known shape with a larger flow area that does not permit un-desired entry of larger external objects.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) in view of Pozivil (US 8065883) as applied to claim 1, and further in view of Kanamori et al. (US 2006/0260327)

Regarding claim 14, Gustafson fails to disclose a shroud that is mounted to the Dewar and covering a majority of the housing.
Kanamori (fig 3 and 4) teaches a shroud (38) that is mounted to the Dewar and covering a majority of the housing (30). (para. 28) “The cooling unit 30 is made up of a stirling, pulse-tube or stirling-pulse-tube cooler 32 housed in an air cooling shroud 38”
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) in view of Pozivil (US 8065883) as applied to claim 1, and further in view of Stautner et al. (US 10,724,686).

Regarding claim 18, Gustafson (fig 5 with labels from fig 2) discloses the Dewar (90) includes an access neck (formed by 50) defining an access opening (50) with a lid (48) removably covering (para. 23) the access opening (50), said lid (48) including a top plate (top of 48), a plug (48, para. 23). These components are named and labeled in fig 2. The same components are present in fig 5 and are labeled below in annotated fig 5. For convenience, the reference numbers from fig 2 are reused.

    PNG
    media_image3.png
    592
    557
    media_image3.png
    Greyscale

Gustafson fails to specifically disclose a gasket ring, where the gasket ring engages the access neck to seal the access opening when the plug is received in the access opening to close the lid.
Stautner teaches a gasket ring, where the gasket ring (320) engages an access neck (312, formed by 50 of Gustafson) when a plug (307, base of 48 of Gustafson) is received in an access opening (formed by 312, formed by 50 of Gustafson) to close the lid (as shown in Fig. 5). 


Regarding claim 19, Gustafson fails to specifically disclose the access neck includes a gasket sleeve that is engaged by the gasket ring when the lid is in the closed configuration.
Stautner teaches a gasket sleeve (316) that is engaged by the gasket ring (320) when the lid is in the closed configuration (as shown in Fig. 5). 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the cryogenic freezer of Gustafson with a gasket sleeve that is engaged by the gasket ring when the lid is in the closed configuration, as taught by Stautner for the purpose of providing additional friction for the plug to engage and therefore form a tighter seal between the plug and access neck sealing the plug to the access neck allowing for insertion and removal of the refrigeration module (Col. 15 lines 50-61).

Regarding claim 20, Gustafson fails to specifically disclose the gasket sleeve extends along an interior surface of the access neck and is removable to allow ice buildup to be removed from the Dewar.

Therefore, it would have been obvious at the time of the effective filing of the application to modify the cryogenic freezer of Gustafson to provide the gasket sleeve extends along an interior surface of the access neck and is removable to allow ice buildup to be removed from the dewar, as taught by Stautner for the purpose of providing the ability to clean or replace the gasket sleeve (Col. 3 lines 35-39). While Stautner specifically teaches the ability to clean or replace the gasket sleeve, removing ice buildup is an intended use. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus (see MPEP 2114).
 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) in view of Pozivil (US 8065883) and Dickerson (US 2006/0086102).

Regarding claim 31, Gustafson discloses a cryogenic freezer (90) comprising: 
a Dewar (outer shell of 90, as shown in Fig. 5) defining a storage space (within inner shell of 90, as shown in Fig. 5); 

a refrigeration module (100, 102) in heat exchange relationship with the reservoir (92, para. 33); 
and a system controller (98) connected to the sensor (96) and the refrigeration module (100, 102) and configured (paras. 33, 35) to control an amount of cooling to the reservoir when a pressure or temperature within the reservoir increases (para. 33, sensor 96 communicates with an automatic switch or microprocessor 98… when the pressure or temperature sensor 96 detects that the temperature of the liquid nitrogen 94 is too warm, switch 98 activates refrigeration device 100 which cools the liquid nitrogen in the pressure vessel via the evaporator or cold end 102.)
While Gustafson does not explicitly disclose a sensor connected to the headspace of the reservoir and configured to determine a temperature or pressure within the reservoir, Dickerson (fig 2) discloses a sensor (297) connected to the headspace of the reservoir (fig 2 shows the sensor 297 in the headspace of the reservoir 520) and configured to determine a temperature or pressure within the reservoir [0115] “either fin temperature sensor 299 or cold finger temperature sensor 297 senses a temperature”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a sensor connected to the 

Regarding claim 32, Gustafson discloses a cryogenic freezer (90) comprising: 
a dewar (outer shell of 90, as shown in Fig. 5) defining a storage space (within inner shell of 90, as shown in Fig. 5); 
a reservoir (92) positioned within or adjacent to the storage space (within inner shell of 90) and configured to contain a cryogenic liquid (94) with a headspace (above 94) above the cryogenic liquid in a reservoir interior space (within 94) that is sealed with respect to the storage space (as shown in Fig. 5); 
a refrigeration module (100, 102) in heat exchange relationship with the headspace (above 94) of the reservoir (92, para. 33); 
a sensor (96) configured to determine a temperature or pressure within the reservoir (para. 33); 
and a system controller (98) connected to the sensor (96) and the refrigeration module (100, 102) and configured (paras. 33, 35) to control an amount of cooling to the reservoir when a pressure or temperature within the headspace increases (para. 33, sensor 96 communicates with an automatic switch or microprocessor 98… when the pressure or temperature sensor 96 detects that the temperature of the liquid nitrogen 94 is too warm, switch 98 activates refrigeration device 100 which cools the liquid nitrogen 
Gustafson fails to specifically disclose a cold tip that is in heat exchange relationship with the headspace of the reservoir and remains entirely within the headspace of the reservoir. 
Dickerson teaches a cold tip (110) that is in heat exchange relationship with the headspace of the reservoir (120) and remains entirely within the headspace of the reservoir (para 94 “a cold head 110, at which oxygen gas liquefies. Instead of forcing a feed stream of gas onto cold finger 108, or through a high-surface area condensing structure, embodiments of the present invention permit oxygen gas to be introduced in the vicinity of cold finger 108 through feed line 112”)
Therefore, it would have been obvious at the time of the effective filing of the application to modify the cryogenic freezer of Gustafson to have the cold tip remain entirely within the headspace of the reservoir to condense liquid gas (para 94 “a cold head 110, at which oxygen gas liquefies).

Response to Arguments
Applicant’s arguments, filed 15 March 2021, with respect to the rejection(s) of claim(s) 1 and 31 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) to address clarifying amendments. Gustafson, which was previously relied upon discloses a controller that controls temperature based on a sensor, but only discloses switching 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2, 6, 8-16 and 18-20 under 35 USC 103 have been fully considered. These arguments are based on dependency of claim 1. These arguments are moot as the previous claim 1 rejection was withdrawn and a new ground(s) of rejection was made in view of newly found prior art reference(s). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        



/BRIAN M KING/Primary Examiner, Art Unit 3763